Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim18 objected to because of the following informalities:  
"sensors is mounted" should be sensors are mounted .  
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 128: "or by covering the piece of information with the another piece of information." Should be "or by covering the piece of information with another piece of information”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "and the plurality of passageways of the passageway system in the preoperative image" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite identifying and determining locations of structure, which are both mental processes. This judicial exception is not integrated into a practical application because the additional elements fail to integrate the judicial exception into practical application as the additional elements are either extra-solution activities, determining/identifying steps, collecting data, generating data, and/or displaying data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim reads on making observations about the collected data. The additional elements are recited with a degree of generality such that they do not amount to significantly more than the judicial exception.. Claims 1-15 are directed to a method, claims 16-20 are directed to a system.



Regarding claim 1:
 The claim recites 
"Identifying, in a preoperative image of an organ and a body structure associated with the organ, the body structure and a structure of interest (SOI) in the organ" and "determining a location" of a structure of interest or an imaging device.  Both of these tasks are accomplished by the surgeon by performing mental steps in order to find the part of interest on the image. . 
This judicial exception is not integrated into a practical application because 
"Generating a reconstructed body structure
Capturing, by an imaging device, an intraoperative image. 
Producing an image object that represents the SOI and 
Displaying the intraoperative image with the image object overlaid on the intraoperative image at the location of the SOI relative to the intraoperative image” These additional elements fail to integrate the judicial exception into practical application. Generating a reconstructed body structure and capturing an image are general statements that do not add significantly more. Displaying the image is an extra-solution activity that is the result of the determination/identification steps. In addition, producing an image object and overlaying the object can be mental processes. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because capturing an image by an imaging device, producing an image object and displaying the intraoperative image are well-understood concepts. The determining tasks can be completed with or without these additional elements.  MPEP 2106 further states that collecting data, generating data and displaying the result does not amount to significantly more nor a practical application.

Regarding claims 2-12:
Claim 2, “determining a spatial relationship” and “determining the location” are both mental processes that read on an abstract idea. “Reconstructing a plurality of passageways” does not add significantly more than the judicial exception.
Claim 3 is an extra-solution activity, see MPEP 2106.05(g)
Claim 4, “determining the location” is a mental process that reads on an abstract idea.
Claim 5, “Identifying a spatial relationship” is a mental process that reads on an abstract idea. “Obtaining localization information” does not add significantly more than the judicial exception. 
Claim 6, “Producing the image object” can read as a mental step as the guiding surgeon can hand draw (produce) the image object. In addition, producing an image object does not add significantly more than the judicial exception. 
Claims 7-9 all read on modifying the image perspective, this does not add significantly more than the judicial exception and is a well understood concept.
Claim 10, “displaying the modified preoperative image” and “overlaying the modified preoperative image” does not add significantly more than the judicial exception. 
Claim 11, reads on modifying the image viewpoint, this is a well understood concept and does not add significantly more than the judicial exception.
Claim 12, “ an anatomic structure selected from the group consisting,” is a mental process that reads on an abstract idea.

Regarding claim 13:
 The claim recites 
 "determining a location" of the structure of interest. 
" receiving an image of a passageway system
receiving a plurality of images . 
Producing an image object that represents the SOI and 
 overlaying the image object on each image at the determined location of the SOI relative to each image”
 This can be accomplished by performing mental steps. Determining the location of the structure of interest is a mental step as the surgeon can look at an image and see where the structure of interest is located. Receiving an image or a plurality of images is  also a mental step.  The guiding surgeon can receive the data mentally, or physically if the images are printed out. In addition, the surgeon can mentally produce an image object and envision the object overlaid on the image. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving images, producing an image object and  overlaying the image object on each image at the determined location of the SOI relative to each image are well-understood concepts. In addition to the claim reading on mental steps while making observations, the additional elements are recited with a high degree of generality. The additional elements do not amount to significantly more than the judicial exception.   MPEP 2106 further states that collecting data and generating data does not amount to significantly more nor a practical application.

Regarding Claims 14-15:
Claim 14, reads on modifying the image object, this does not add significantly more than the judicial exception as this can be a mental process as one can mentally compare the image object to the structure of interest. 
Claim 15, reads on modifying the received image. Changing an image viewpoint can be a mental step. One can mentally change an images viewpoint thus this claim does not add significantly more than the judicial exception. In addition, changing a view point is a well understood concept. In addition, “displaying the modified preoperative image” does not add significantly more than the judicial exception.
Regarding claim 16:
 The claim recites 
 " a localization system configured to determine a location" "determine, based on a preoperative image of a passageway system and a structure of interest (SOI), a location of the SOI relative to the passageway system in the preoperative image; determine, based on the location of the SOI relative to the passageway system in the preoperative image, a location of the SOI relative to the reconstructed passageway system; of the plurality of passageways. " and " determine a location of the imaging device relative to a location of the reconstructed passageway system; determine a location of the SOI relative to the intraoperative image based on the location of the SOI relative to the reconstructed passageway system and the determined location of the imaging device relative to the location of the reconstructed passageway system." These elements can be accomplished by the surgeon performing mental steps in order to find the part of interest on the image. Further the system can be said to be the surgeon. 
This judicial exception is not integrated into a practical application because 
" an imaging device configured to generate a stream of intraoperative images
reconstruct the passageway system 
receive, from the imaging device, an intraoperative image 
overlay an image object representing the SOI on the intraoperative image at the determined location of the SOI relative to the intraoperative image.” These additional elements fail to integrate the judicial exception into practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving images, and  overlaying the image object on each image at the determined location of the SOI relative to each image are well-understood concepts and determining tasks can be completed without these additional elements.  MPEP 2106 further states that collecting data and generating data does not amount to significantly more nor a practical application.

Regarding claims 17-20:
Claim 17, is an extra-solution activity, see MPEP 2106.05(g)
Claim 18, is an extra-solution activity, see MPEP 2106.05(g)
Claim 19, Determining a location by using the information from localization sensors is a mental process that reads on an abstract idea.
Claim 20, is an extra-solution activity, see MPEP 2106.05(g)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9,11,12,14,16,18,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dekel (US-20180368917-A1).
Regarding claim 1: 
A method for guiding a surgeon, comprising:
 identifying, in a preoperative image of an organ and a body structure associated with the organ, the body structure and a structure of interest (SOI) in the organ; 
Dekel teaches a practitioner (figure 1 element 107) using a 3D map on a display 110 of a preoperative image (paragraph 25-28). The map consists of the lungs (organ) is made where the body structure (trachea) and bronchi (structure of interest) are identified (paragraph 26). See figure 2 for the preoperative image showing the organ, body structure, and a structure of interest. Additionally, targets for the navigational catheter are pre-determined such as the tumor or lesions (paragraph 25).
determining a location of the SOI relative to the body structure in the preoperative image; 
See paragraph 25-28 and figure 2 above. Figure 2 , the bronchi 212 (SOI) are identified in the preoperative image. 
generating a reconstructed body structure;
Dekel teaches reconstructing a 3D map from the preoperative 2D image of the body structure (paragraph 26)
 determining a location of the SOI relative to the reconstructed body structure based on the location of the SOI relative to the body structure in the preoperative image; 
See paragraph 26 above with respect to isolating and extracting the “anatomical structure of interest” (SOI) from the reconstruction of the preoperative images. Further, Dekel discusses using landmarks in the preoperative images to map out the reconstruction of the preoperative images (paragraph 27). In addition, see paragraph 29-31, for the use of coordinate system to “bring corresponding points of the two images as close as possible.”  
capturing, by an imaging device, an intraoperative image; 
Dekel teaches a camera (imaging device) that can be used by the physician to navigate through the air passages (Paragraph 20-22). Also see figure 1, which illustrates the camera (imaging device) being used to proximate a tumor. 
determining a location of the imaging device relative to a location of the reconstructed body structure; 
Dekel teaches the catheter (imaging device) being moved through the airways while generating a position data point to determine the position of the imaging device relative to a reference device (paragraph 43). Further see paragraphs 45, 52 and figure 5 for discussion on determining the location of the imaging device relative to the reconstructed body structure.
determining a location of the SOI relative to the intraoperative image based on the location of the SOI relative to the reconstructed body structure and the determined location of the imaging device relative to the location of the reconstructed body structure; 
Dekel teaches determining the structure of interest intraoperatively (paragraph 43-45) and a process that uses multiple sensors to map and display the anatomy of lung airways (paragraph 52). Dekel also teaches mapping the catheter to the structure of interest (figure 6a and 6b).
producing an image object that represents the SOI; 
See paragraph 25-26 above with respect to isolating and extracting the “anatomical structure of interest” (SOI) from the reconstruction. Further, the operator is provided with a 3D image map of the lung. This 3D map includes the image object that represents the structure of interest as the bronchi comprises of the tumor/lesion).
and displaying the intraoperative image with the image object overlaid on the intraoperative image at the location of the SOI relative to the intraoperative image.
Dekel teaches a system that can automatically detects the structure of airways within the lungs (paragraphs 34-36) and figure 3 shows that this process occurs intraoperatively. Further figure 1 shows the structure of interest being approximated (124) in the intraoperative image. 

Regarding claim 2: 
The method of claim 1, wherein the body structure is a passageway system including a plurality of passageways, further comprising: reconstructing a plurality of passageways to obtain a reconstructed passageway system; 
Dekel teaches reconstructing the structure of interest, plurality of airways, from the preoperative image (paragraph 26). Further image 6A, shows the airways, element 602.
and determining a spatial relationship between the plurality of reconstructed passageways and the plurality of passageways of the passageway system in the preoperative image, 
Dekel teaches detecting the centerline joints of the main airway and defining the position of the split (paragraph 36). This can be used to determine the position of the reconstructed pathway by generating the centerline junction locations of the lungs based on the preoperative image (paragraph 37-39)
wherein determining the location of the SOI relative to the reconstructed body structure includes mapping the location of the SOI relative to the plurality of passageways in the preoperative image to the reconstructed passageway system.
Dekel teaches mapping out the location of the structure of interest in the preoperative image (CT image) and determining the position of the structure of interest in the intraoperative and preoperative image by automatically detecting and registering the lands marks (can be the junction sin the airways (Paragraph 37-39). 

Regarding claim 3:
The method of claim 2, further comprising positioning a plurality of localization sensors distributed in the plurality of passageways using one or more catheters, 
Dekel teaches using a plurality of sensors in the catheter to sense the trajectory (paragraph 50).
Page 40Attorney Docket No. C00018138US02 (00017-01008US01) wherein reconstructing the plurality of passageways includes communicating a plurality of localization signals between a localization system and the plurality of localization sensors.
Dekel  teaches communication between a bronchoscopy system and the plurality of sensors, since Dekel teaches the bronchoscopy system using the location points (paragraph 36, 51)

Regarding claim 4, 
The method of claim 1, wherein determining the location of the imaging device relative to the location of the reconstructed body structure includes communicating a plurality of localization signals between a localization system and one or more localization sensors positioned in or on the imaging device.
See paragraphs 36, 50 and 51 above.

Regarding claim 5, 
	The method of claim 1, wherein determining the location of the SOI relative to the reconstructed body structure includes obtaining localization information related to locations of a plurality of localization sensors contained in the body structure 
	See paragraph 52 above  
and identifying a spatial relationship between the body structure in the preoperative image and the body structure containing the plurality of localization sensors.
See paragraphs 50-52. Dekel teaches using multiple sensors to improve mapping and displaying the pathways. 

Regarding claim 6, 
The method of claim 1, wherein producing the image object representing the SOI includes imparting morphological properties of the SOI in the preoperative image to the image object.
See paragraph 28 above, Dekel teaches showing the morphological properties of the structure of interest in the preoperative image. 

Regarding claim 7, 
The method of claim 1, further comprising modifying the preoperative image according to a change in an imaging perspective of the imaging device with respect to the organ.
See paragraph 26 above. The preoperative image is modified due to change of the angles.

Regarding claim 8, 
The method of claim 7, wherein the change in the imaging perspective of the imaging device includes a change in distance between the imaging device and the organ or a change in an imaging angle of the imaging device.
See paragraph 26 above. The preoperative image is modified due to change of the angles.

Regarding claim 11, 
The method of claim 1, further comprising modifying the preoperative image such that a viewpoint of the preoperative image matches a viewpoint of the intraoperative image,
wherein modifying the preoperative image includes aligning a viewpoint of the organ, a viewpoint of the body structure associated with the organ, and a viewpoint of the SOI in the preoperative image with the view of the intraoperative image.
	Dekel teaches in paragraph 30, a method that can be used to align the view point of X (the intraoperative image) and Y (preoperative image). The section selected in the images can be adjusted to pick different segments. 

Regarding claim 12, 
The method of claim 1, wherein the SOI includes an anatomic structure selected from the group consisting of a diseased organ portion, a diseased lung portion, an abnormal tissue, an abnormal organ, a benign anatomic structure, and an organ structure. 
	See paragraph 26 above with respect to isolating and extracting the “anatomical structure of interest” (SOI) from the reconstruction, in this case the structure of interest is the bronchi. The structure of interest (bronchi) can include a diseased or abnormal structure such as a tumor (figure 1, element 124)

Regarding claim 13, 
A method for guiding a surgeon, comprising: receiving an image of a passageway system associated with an organ including one or more passageways and a structure of interest (SOI);
See paragraph 26 above, and figure 6A and 6B for an image of a passageway system with one or more passageways and a structure of interest
 determining a location of the SOI relative to a reconstructed passageway system based on a location of the SOI relative to the passageway system in the received image; 
See figure 1, Dekel shows the structure of interest (120) relative to the passageway system
and receiving a plurality of images and performing for each image of the plurality of images: 
Dekel teaches taking multiple image of the body region (paragraph 29).
determining a location of the SOI relative to each image based on the location of the SOI relative to the reconstructed passageway system and a relationship between each image and the reconstructed passageway system; 
Dekel teaches determining the location of the structure of interest relative to the reconstructed passageway system (paragraphs 45, 52 and figure 5) and comparing the preoperative images with the intraoperative image (paragraph 22-23)
producing an image object that represents the SOI; 
See paragraph 26, regarding isolating and extracting the “anatomical structure of interest” (SOI) from the reconstruction. 
and overlaying the image object on each image at the determined location of the SOI relative to each image.
See paragraphs 34-36 and figures 1, 3 above. Dekel teaches a system that can detect the structure of airways within the lungs and figure 1 shows the structure of interest being approximated (124). 


Regarding claim 14,
The method of claim 13, wherein producing the image object that represents the SOI includes imparting to the image object a size, a shape, and an orientation that comply with a size, a shape, and an orientation of the SOI relative to the passageway system in the received image.
See paragraph 28 above and figure 1. Dekel teaches showing the image object of similar structure as the structure of interest. 

Regarding claim 16,
A system comprising: a localization system configured to determine a location of a plurality of passageways in a passageway system associated with an organ; 
See paragraph 26 and 50 above. Dekel teaches using a plurality of sensors in the catheter determine the location of the plurality of passageways.
an imaging device configured to generate a stream of intraoperative images; 
Dekel teaches using a video camera (stream of images) during the operation (paragraph 21)
and a controller configured to: reconstruct the passageway system based on the location of the plurality of passageways; 
Dekel teaches using a controller to perform the functions of the bronchoscopy system (paragraph 24) which includes the reconstruction of the passageways (paragraph 36)
determine, based on a preoperative image of a passageway system and a structure of interest (SOI), a location of the SOI relative to the passageway system in the preoperative image; 
See paragraphs 45, 52 and figure 5, Dekel teaches finding the location of the structure of interest relative to the reconstructed passageway system in the preoperative image)
determine, based on the location of the SOI relative to the passageway system in the preoperative image, a location of the SOI relative to the reconstructed passageway system; 
See paragraph 25-28 and figure 2 above. Figure 2 , the bronchi 212 (SOI) are identified in the preoperative image.
receive, from the imaging device, an intraoperative image; 
	 See paragraph 25 above, Dekel teaches displaying the real time intraoperative image. 
determine a location of the imaging device relative to a location of the reconstructed passageway system; 
See paragraph 43 above, Dekel teaches the catheter (imaging device) being moved through the airways while generating a position data point to determine the position of the imaging device.
determine a location of the SOI relative to the intraoperative image based on the location of the SOI relative to the reconstructed passageway system and the determined location of the imaging device relative to the location of the reconstructed passageway system; 
see paragraphs 45, 52 and figure 5. Dekel teaches finding the location of the structure of interest relative to the reconstructed passageway system. See figure 1, as the location of structure of interest (124) is found in the intraoperative image. 

and overlay an image object representing the SOI on the intraoperative image at the determined location of the SOI relative to the intraoperative image.
See paragraphs 34-36 and figures 1, 3 above. Dekel teaches a system that can detect the structure of airways within the lungs and figure 1 shows the structure of interest being approximated (124). 

Regarding claim 18, 
The system of claim 17, wherein a plurality of localization sensors is mounted on a plurality of catheters positioned in the plurality of passageways, respectively, 
See paragraph 36 above, Dekel teaches a plurality of sensors located in the catheter that can be used in the passageways
and wherein reconstructing the plurality of passageways includes communicating location information between the localization system and the plurality of localization sensors.  
See paragraph 51 above, there is communication between the bronchoscopy system and the plurality of sensors.

Regarding claim 19, 
The system of claim 16, wherein the location of the imaging device relative to the location of the reconstructed passageway system is determined based on location information from one or more localization sensors positioned in or on the imaging device relative to the reconstructed passageway system.
See paragraph 36 and 52, there are multiple localization sensors on the catheter that can determine the location of the imaging device. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel (US-20180368917-A1) as applied to claims 1-9,11-14,16,18,19  above, and further in view of Rafii-Tari (US-20180279852-A1).

Regarding claim 10, 
Dekel teaches the method of claim 7, further comprising: displaying the modified preoperative image in conjunction with the intraoperative image;
	See paragraph 26 above, Dekel displays the image from the camera or sensor (intraoperative) that can be combined with the preoperative (CT) image. 
Dekel does not teach and overlaying the modified preoperative image on the intraoperative image.
Rafii-Tari teaches a system to overlaying the modified preoperative image on the intraoperative image.
In paragraph 96, Rafii-Tari teaches a display module that may overlap the determined navigational path on the 3D model (intraoperative) and the CT (preoperative). 

It would have been obvious to modify Dekel to add a system that can overlay the modified preoperative image on the intraoperative image as taught by Rafii-Tari. One would have been motivated to do so to get information about the body structure. One would have reasonably expected as a result to get the location of a lesion or abnormality in the body. 

Regarding claim 15, 
Dekel teaches the method of claim 13, further comprising: modifying the received image such that a viewpoint of the received image matches a viewpoint of the plurality of images; 
See paragraph 30 above, Dekel discloses a method to align the view point of X (the intraoperative image) and Y (preoperative image).
Dekel does not teach and Page 42Attorney Docket No. C00018138US02 (00017-01008US01) displaying the modified image in conjunction with the plurality of images.
Rafii-Tari teaches and Page 42Attorney Docket No. C00018138US02 (00017-01008US01) displaying the modified image in conjunction with the plurality of images.
See paragraph 96 above, additionally Rafii-Tari discloses a system that can display a 3D model (preoperative image) and display image information received from the camera (interoperative). 
It would have been obvious to modify Dekel to add a system that can display the modified image in conjunction with the plurality of images as taught by Rafii-Tari. One would have been motivated to do so to get a 3D model showing the anatomy of the body. One would have reasonably expected as a result to help the surgeon confirm the location of the medical device and structure of interest. 


Regarding claim 17, 
Dekel does not teach the system of claim 16, wherein the controller is configured to determine the location of the SOI relative to the reconstructed passageway system by determining a spatial relationship between the reconstructed passageway system and the passageway system in the preoperative image, and Page 43Attorney Docket No. C00018138US02 (00017-01008US01) wherein determining the location of the SOI relative to the reconstructed passageway system includes mapping the location of the SOI in the preoperative image to the reconstructed passageway system.
Rafii-Tari teaches the system of claim 16, wherein the controller is configured to determine the location of the SOI relative to the reconstructed passageway system by determining a spatial relationship between the reconstructed passageway system and the passageway system in the preoperative image, 
In paragraph 128 Rafii-Tari discloses a controller that can determine location of the structure of interest relative to the reconstructed passageway system by comparing the reconstructed by looking at the estimated state/location.

and Page 43Attorney Docket No. C00018138US02 (00017-01008US01) wherein determining the location of the SOI relative to the reconstructed passageway system includes mapping the location of the SOI in the preoperative image to the reconstructed passageway system.
	See paragraph 128 above, additionally Rafii-Tari discloses a controller that can determine the location of the structure of interest relative to the preoperative image mapping out the location of the structure of interest.
It would have been obvious to modify Dekel to add a controller that can determine the location of a structure of interest as taught by Rafii-Tari. One would have been motivated to do so receive data regarding the estimated location and next movements of the medical device. One would have reasonably expected as a result to help the surgeon complete the operation.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IKRA F CHAUDHRY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793